NUMBER 13-99-00659-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI – EDINBURG
                                                                                                                       

EUSEBIO BOTELLO,                                                                   Appellant,

v.

AMOCO PRODUCTION CO., ET AL.,                                         Appellees.
                                                                                                                       

On the Parties’ Joint Motion to Dismiss.
                                                                                                                       

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Rodriguez
Memorandum Opinion Per Curiam
          Appellant, Eusebio Botello, perfected an appeal from a judgment entered by the
156th District Court of San Patricio County, Texas in cause number S-96-5539CV-B-4. 
After the record and briefs were filed and the case submitted to a panel of this Court,
appellant and appellees, Amoco Production Company; Champlin Refining, Inc. (n/k/a
Union Pacific Refining, Inc.); Champlin Petroleum Company (n/k/a Union Pacific
Resources Company); Champlin Refining & Chemicals, Inc.; CITGO Refining and
Chemicals Company, L.P.; Encycle, Inc.; Encycle/Texas, Inc.; Ensco Drilling Company;
General Dynamics Corporation; Green Light Company; Mobil Exploration & Production
Services, Inc.; Mobil Oil Corporation; Mobil Exploration & Production Services, U.S., Inc.;
Oxid, Inc. (a/k/a Creekside Industries, Inc. and n/k/a Creekside Capital, Inc.); Reynolds
Metals Company; Valero Refining Company; Valero Refining Corporation (f/k/a Corpus
Christi Marine Services Company); Central Power & Light Company; Coastal Refining &
Marketing, Inc.; Cox Oil & Gas, Inc.; Degussa Corporation; Desoto, Inc.; Fina Oil &
Chemical Company; Huntsman Petrochemical Corporation; Marathon Oil Company; Union
Carbide Corporation (f/k/a Union Carbide Chemicals and Plastics Company, Inc.); Chevron
Chemical Corporation; Koch Gathering Systems, Inc.; Koch Pipeline Company, L.P.; Koch
Refining Company, L.P.; Hoescht Celanese Corporation; and Occidental Chemical
Corporation, filed a joint motion to dismiss this appeal following settlement pursuant to Tex.
R. App. P. 42.1(a)(1)&(2).  In the motion, the parties request that this appeal be dismissed
and costs taxed against the party incurring the same.
          The Court, having examined and fully considered the documents on file and the
parties’ joint motion to dismiss this appeal, is of the opinion that the motion should be
granted.  See Tex. R. App. P. 42.1.  The parties’ joint motion to dismiss is granted.
          This appeal is DISMISSED.  It is ORDERED that costs be taxed against the party
incurring the same.
                                                                           PER CURIAM

Memorandum Opinion delivered and filed
this the 26th day of August, 2004.